DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  In line 6 of both claims, “space” should be replaced with -spaced-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 1 and 8 recite the limitation "the cooling flow" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claims.
Claims 12 and 16 recite the limitation "a treatment algorithm" in lines 2-3.  The antecedent basis for this limitation is confusing, since it has already been recited.
Claims 12 and 16 recite the limitation "the needle" in line 3.  The antecedent basis for this limitation is confusing, since it is unclear which needle is being referred to.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 14, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burger, U.S. 2009/0248001 (hereinafter Burger) in view of Newman, U.S. 2010/0114191 (hereinafter Newman) and Elkins, U.S. 7,850,683 (hereinafter Elkins).
Regarding claims 1, 2, 4, 6, 8, 14, and 20, Burger discloses (note figs. 1-2) a system for alleviating pain (see paragraphs 11, 27, 28, and 55), the system comprising: a needle probe having a needle with a lumen (see paragraphs 11, 34, and 52), the needle configured for 
Regarding claim 3, Burger in view of Newman and Elkins teaches (see above) the claimed invention except for the specific dimensions of the ‘cryozone’ that has been (necessarily) generated by the algorithm.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Burger accordingly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 9, 10, 18, and 19, Burger in view of Newman and Elkins teaches (see above) the claimed system having spaced-apart needles.  However, this combination of In re Aller, 105 USPQ 233.

Claims 11, 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Newman and Elkins as applied to claims 1-4, 6, 8-10, 14, and 18-20 above, and further in view of Simon, U.S. 6,272,384 (hereinafter Simon).
Regarding claims 11, 12, 15, and 16, Burger in view of Newman and Elkins teaches (see above) a system having a processor configured to control its heating and cooling.  However, this combination of references fails to expressly teach a processor configured to monitor power draw for feedback purposes or for indicating a malfunction.  Simon teaches (note col. 4, lines 34-64) a system having a processor configured to monitor ‘power draw’ for determining when power should be truncated or disabled.  It is well known in the art that this configuration results in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified Burger to comprise a processor configured to monitor power draw for feedback purposes or for indicating a malfunction (as taught by Simon) in order to increase safety and efficiency.

s 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burger in view of Newman and Elkins as applied to claims 1-4, 6, 8-10, 14, and 18-20 above, and further in view of Fourkas, U.S. 2012/0259322 (hereinafter Fourkas).
Regarding claims 13 and 17, Burger in view of Newman and Elkins teaches (see above) a system having a processor configured to control its heating and cooling.  However, this combination of references fails to expressly teach a processor configured to deactivate the heating element if a duration threshold has been exceeded.  Fourkas teaches (note abstract) a system having a processor configured to deactivate a heating element if a duration threshold has been exceeded.  It is well known in the art that this configuration results in increased safety and efficiency.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified Burger to comprise a processor configured to deactivate the heating element if a duration threshold has been exceeded (as taught by Fourkas) in order to increase safety and efficiency.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are either addressed below or rendered moot because they do not apply to the current rejections.  Regarding Applicant’s argument that the references do not teach the claimed limitations (e.g., ‘needles spaced apart by at least 2 mm to flank a greater/lower occipital nerve’), Examiner respectfully disagrees.  More specifically, Examiner maintains that the combination of cited references meet the claims as they are currently written due to their breadth (as can be seen above).  Furthermore, it should be noted that a recitation of the intended use of the claimed 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794